                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    CONSORTIUM OF SERVICES INNOVATION CASE NO. 2:19-cv-00750-JCC
      A/K/A/ CSI,
10
                                        MINUTE ORDER
11                   Plaintiff,
            v.
12
      MICROSOFT CORPORATION,
13
                            Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court sua sponte. The status conference currently set for
18
     October 29, 2019 is hereby VACATED. The parties shall appear for a status conference in this
19
     matter on November 26, 2019 at 9:00 a.m.
20
            DATED this 28th day of October 2019.
21
                                                          William M. McCool
22
                                                          Clerk of Court
23
                                                          s/Tomas Hernandez
24                                                        Deputy Clerk

25

26


     MINUTE ORDER
     [Case #]
     PAGE - 1
